Citation Nr: 0027267	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hysterectomy with 
bilateral oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefits 
sought on appeal.   


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or relationship 
between the veteran's current hearing loss and her period of 
active service or any acoustic trauma she was exposed to 
during active service.

2.  The veteran does not have a currently diagnosed 
disability attributable to acute bronchitis shown during 
service.   

3.  The veteran's hysterectomy with bilateral oophorectomy 
was an elective procedure and was not necessitated by disease 
or injury shown in or attributable to service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for hysterectomy with bilateral oophorectomy is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for hearing loss, bronchitis, and a hysterectomy 
with bilateral oophorectomy.  

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).    

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  In the absence of evidence of well-
grounded claims, there is no duty to assist the veteran in 
developing the facts pertinent to her claims, and her claims 
must be denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  To establish a well-grounded claim for 
service connection, the record must include lay or medical 
evidence, whichever is appropriate in the particular case, 
demonstrating: (1) that a disease or injury was incurred or 
aggravated during active service, (2) medical evidence 
showing that the claimant currently has a disability, and (3) 
that a nexus exists between that disability and the in-
service injury or disease.  Id.  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is inapplicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Entitlement to service connection for hearing loss.

The veteran contends that she is entitled to service 
connection for hearing loss.  Service medical records show 
that in a May 1996 Report of Medical Assessment and a June 
1996 Report of Medical History, the veteran reported having 
tinnitus and hearing loss.  In June 1996, a VA physician 
noted that the veteran's hearing loss was caused by German 
measles, which she had as a child.   

The veteran was afforded a VA examination in December 1996.  
At that time, the veteran reported developing hearing loss 
and tinnitus at the age of 8 as a result of German measles.  
She complained of ongoing problems with tinnitus.  The 
veteran also stated that she had a history of ear infections 
in the right ear, with the last one occurring prior to 
enlistment.  She reported a history of severe head injury in 
1977 and a family history of hearing loss.  The veteran also 
indicated that she had a history of exposure to generator 
noise and gunfire.  While she denied exposure to sudden 
gunfire during service, she stated that she spent time on the 
rifle range once a week while serving with the Marine Corps.  
The veteran indicated that she had a lot of problems with 
background noise.  Audiological testing reflected pure tone 
thresholds in the right ear of 0 at 500 Hertz, 5 at 1000 
Hertz, 20 at 2000 Hertz, 20 at 3000 Hertz and 25 at 4000 
Hertz, with a speech recognition score of 98 percent.  The 
examination showed pure tone thresholds in the left ear of 5 
at 500 Hertz, 5 at 1000 Hertz, 30 at 2000 Hertz, 25 at 3000 
Hertz, and 30 at 4000 Hertz with a speech recognition score 
of 96 percent.  It was indicated that the veteran's hearing 
in the right ear was within normal limits and that there was 
no need for medical follow-up.  The examiner also noted that 
while the veteran reported tinnitus as being moderately 
severe, she also stated that it had no effect on her daily 
life.  The VA examiner made no notation as to the etiology or 
cause of the veteran's hearing loss beyond the veteran's own 
report that it had developed gradually since having German 
measles as a child. 

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

Based on the evidence of record, it is apparent that while 
the veteran may have some hearing loss, she does not have a 
current hearing loss disability which meets the requirements 
of 38 C.F.R. § 3.385.  Further, there is no evidence of 
chronic hearing loss dating to the veteran's period of 
service or medical evidence which offers an opinion that the 
veteran's tinnitus or hearing loss is in any way related to 
service, including any acoustic trauma she may have been 
exposed to during service.  Additionally, there is no 
evidence to show that the veteran's hearing loss was 
aggravated to any extent by her period of active service.  
While the veteran clearly believes that her hearing loss is 
related to service, the veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of her hearing loss.  
See Brewer v. West, 11 Vet. App. 228, 234 (1998); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of medical evidence of a current disability, or nexus 
between the current disability and her period of service or 
any event thereof, the veteran has not submitted a well-
grounded claim for service connection and her claim must be 
denied on this basis.

Entitlement to service connection for bronchitis.

The second issue presented on appeal is whether the veteran 
is entitled to service connection for bronchitis.  The 
veteran's service medical records show that she was treated 
for bronchitis in June 1994.  However, this appears to have 
been an acute disorder which resolved without permanent 
residuals.  

Post-service VA inpatient treatment records dated in November 
1994 and VA examination reports dated in December 1996 and 
July 1998 are negative for treatment of or a diagnosis of 
bronchitis.  Accordingly, in the absence of evidence of a 
currently diagnosed disability and a medical opinion linking 
a current disability to service, the veteran's claim must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.

Entitlement to service connection for hysterectomy with 
bilateral oophorectomy.

The veteran also requests service connection for hysterectomy 
with bilateral oophorectomy.  Service medical records show 
that the veteran was diagnosed with a vaginal lesion in 
August 1994 and underwent a vaginal biopsy in September 1994, 
which was benign.  The veteran's treatment records reflect 
that the veteran reported a significant family history of 
ovarian cancer.  It was indicated that the veteran's mother 
died from ovarian cancer and that her grandmother died from 
uterine cancer.  Inpatient records dated in November 1994 
show that at her request, the veteran underwent a 
preventative total abdominal hysterectomy and bilateral 
oophorectomy due to significant familial risk factors.  
Postoperative biopsies revealed that all tissues were benign.  
December 1996 and July 1998 VA examination reports are 
negative for any gynecological complaints.

While the veteran has submitted evidence demonstrating that 
she in fact underwent a hysterectomy with bilateral 
oophorectomy, the evidence indicates that this was an 
elective procedure performed as a preventative measure due to 
the veteran's strong family history of cancer.  No 
pathological reason has been shown for the hysterectomy or 
oophorectomy.  There is no evidence of record to show that 
the veteran underwent this procedure as a result of disease 
or injury shown in or attributable to service.  Further, the 
veteran has not submitted evidence to show that she suffers 
from a current disability as recognized by applicable 
controlling law.  Accordingly, the Board concludes that 
service connection is not warranted and the veteran's claim 
is denied.  Id.

In conclusion, the Board views the foregoing discussion as 
sufficient to inform the veteran of the elements and evidence 
necessary to complete her application for service connection 
for the disabilities claimed.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  The Board is not aware of any 
relevant evidence that may exist or could have been obtained, 
that if true, would render the claims at hand "plausible."  
Should the veteran obtain such evidence, she may request that 
the RO again consider her claims for service connection.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).
















ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for bronchitis is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for hysterectomy with 
bilateral oophorectomy is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

